DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-16, 18-21, 26-28, and 33-46 are allowed.
The Terminal Disclaimer filed on 08/12/2022 has been approved.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, a forwarder implementing a function of forwarding plane, the forwarder receives Dynamic Host Configuration Protocol (DHCP) information of a user equipment (UE); the forwarder sends the DHCP information to a control device, the control device implementing a function of control plane; the forwarder receives an IP address allocated to the UE and first information from the control device, the first information includes a downlink flow table on which matching is performed using the IP address, and the downlink flow table indicates that the forwarder sends a packet to the UE when a destination address of the packet is the IP address; the forwarder sends the IP address to the UE according to the first information; and/or the control device receives DHCP information of a UE from the forwarder; in response to receiving the DHCP information from the forwarder, the control device allocates IP address to the UE; the control device sends the IP address and first information to the forwarder, the first information includes a downlink flow table on which matching is performed using the IP address, and the downlink flow table indicates that the forwarder sends a packet to the UE when a destination address of the packet is the IP address, in light of other features described in independent claims 15, 21, 28, 38, 42 and 46.
Gandhewar et al. (US 2010/0191839 A1) discloses a DHCP relay device has control unit, the control unit is divided into two different planes, control plane and forwarding plane; the DHCP relay device receives a DHCP discover message from DHCP client device; the DHCP relay device forwards or relays the DHCP discover message to DHCP server; when DHCP client device preparing or generating the DHCP discover message, the DHCP client device generally inserts L2 MAC address into the DHCP discover message to uniquely identify DHCP client device; receives an allocation message that allocates a L3 IP address for use by the DHCP client device identified by a L2 MAC address; maintains an address table that includes address entries that map L2 hardware addresses to L3 IP addresses; the DHCP relay device sends DHCP offer message to the DHCP client device.  Grandhewar does not explicitly disclose a forwarder receives first information from a control device, the first information includes a downlink flow table on which matching is performed using the IP address, and the downlink flow table indicates that the forwarder sends a packet to the UE when a destination address of the packet is the IP address.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
08/30/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447